DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-10, 12, 15-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 13, 15, 17 and 18 of U.S. Patent No. 11,370,686. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by patent claim 1. Instant claim 2 is taught by patent claim 2. Instant claim 3 is taught by patent claim 3. Instant claim 4 is taught by patent claim 4. Instant claim 9 is taught by patent claim 6. Instant claim 10 is taught by patent claim 7. Instant claim 12 is taught by patent claim 8. Instant claim 15 is taught by patent claim 1. Instant claim 16 is taught by patent claim 13. Instant claim 17 is taught by patent claim 15. Instant claim 19 is taught by patent claim 17. Instant claim 20 is taught by patent claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUNKLE et al. (US 4,632,687) in view of ISHIKAWA et al. (US 2013/0239618).
Kunkle teaches a method of melting glass raw materials. Kunkle teaches providing a fining tank (52 and 64) downstream from a submerged combustion melter (50). Kunkle teaches the fining tank having a housing that defines a fining chamber and contains a molten glass bath in the fining chamber. Kunkle teaches introducing unfined molten glass produced in the submerged combustion melter into the fining chamber of a fining tank through the glass inlet (see figure 1). It is inherent that all molten glass has a volume percentage of gas bubbles and a density. Figure 1 shows discharging fined molten glass from the glass outlet of the fining tank. It is inherent that the fined molten glass will have a volume percentage of gas bubbles that is less than the volume percentage of gas bubbles in the unfined molten glass and further have a density that is greater than the density of the unfined molten glass because the act of fining removes bubbles from the molten glass.
Ishikawa teaches a method of melting glass raw materials. Ishikawa teaches adding an additive to a molten state glass. Ishikawa teaches a melting tank (30) and a fining chamber (20) downstream from the melting tank that has a housing having each of a glass inlet, a glass outlet, and an auxiliary access passage (para. 0071). Ishikawa teaches introducing additive particles into the fining chamber of the fining tank through the auxiliary access passage (para. 0079). Ishikawa teaches the additive particles comprising a glass reactant material and one or more fining agents (para. 0107).
It would have been obvious to one of ordinary skill in the art to modify the method of Kunkle with the fining steps of Ishikawa because Ishikawa teaches that adding additives in the fining tank reduces energy consumption and exhaust gas (para. 0051).
Regarding claim 2, Ishikawa teaches that the refining agent is added in a “necessary amount” (para. 0108). It would have been obvious to one of ordinary skill in the art that a content of 1 to 30% would have been achieved through routine experimentation to determine a necessary amount. 
Regarding claim 5, Ishikawa teaches that the glass reactant material comprises crystalline SiO2 or CaCO3 (para. 0089, 092, 0100).
Regarding claim 6, Ishikawa teaches that the glass reactant material comprises cullet (para. 0097).
Regarding claim 7, Ishikawa teaches that the glass reactant includes glass raw material having the same composition as the glass melt (para. 0092) and Kunkle teaches that the glass melt may include sodium silicate (col. 4 lines 1-3).
Regarding claim 8, see the discussions of claims 5 and 6 above. 
Regarding claim 9, Kunkle teaches the fining tank further includes a partition wall that extends downwardly from a roof of the housing towards a floor of the housing to define, together with corresponding portions of the floor and opposed sidewalls, a submerged passageway (59), the partition wall and an inlet end wall of the housing located proximate the glass inlet defining a glass receiving zone of the fining chamber, and wherein each of the glass inlet and the auxiliary access passage are defined in the housing within the glass receiving zone of the fining chamber.  
Regarding claim 11, although Kunkle is silent to the exact positioning of the partition wall, it would have been obvious to one of ordinary skill in the art that a distance from the inlet end wall that ranges from 20% to 45% of a length of the fining chamber of the fining tank would have been achieved through routine experimentation to optimize the fining process.
Regarding claim 10, Kunkle teaches the fining tank further includes one or more heat emitting devices (58) that heat the molten glass bath within the glass receiving zone of the fining chamber.  
Regarding claim 12, Kunkle teaches the partition wall that defines the glass receiving zone with the inlet end wall of the housing is a first partition wall, and wherein the fining tank further includes a second partition wall (66) and a third partition wall (68), the second partition wall being positioned downstream of the first partition wall in the flow direction of the molten glass bath to define an upstream fining zone of the fining chamber in conjunction with the first partition wall, and the third partition wall being positioned downstream of the second partition wall in the flow direction of the molten glass bath to define a downstream fining zone of the fining chamber in conjunction with the second partition wall and a glass delivery zone of the fining chamber with an outlet end wall of the housing located proximate the glass outlet.  
Regarding claim 13, Ishikawa teaches  mixing together the glass reactant material and the one or more fining agents to provide a powder mixture; adding water to the powder mixture for form a slurry; compacting the slurry to produce a compacted green form; heating the compacted green form to dry the preform; breaking the dried compacted preform to form the additive particles (para. 0102).
Regarding claim 14, Ishikawa teaches  capturing additive particles of a select particle size (para. 0099).
Regarding claim 15, Ishikawa teaches introducing additive particles into the fining chamber of the fining tank through the auxiliary access passage (para. 0079).
Regarding claim 16, Kunkle teaches a method of melting glass raw materials. Kunkle teaches providing a fining tank (52 and 64) downstream from a submerged combustion melter (50). Kunkle teaches the fining tank having a housing that defines a fining chamber and contains a molten glass bath in the fining chamber. Kunkle teaches introducing unfined molten glass produced in the submerged combustion melter into the fining chamber of a fining tank through the glass inlet (see figure 1). It is inherent that all molten glass has a volume percentage of gas bubbles and a density. Figure 1 shows discharging fined molten glass from the glass outlet of the fining tank. It is inherent that the fined molten glass will have a volume percentage of gas bubbles that is less than the volume percentage of gas bubbles in the unfined molten glass and further have a density that is greater than the density of the unfined molten glass because the act of fining removes bubbles from the molten glass. Kunkle teaches in column 8 that the glass comprises 72-74% SiO2, which falls into the claimed range of 60-80%; 12-15% NaO2, which falls into the claimed range of 8-18%; and 8-10% CaO, which falls into the claimed range of 5-15%.
Ishikawa teaches a method of melting glass raw materials. Ishikawa teaches adding an additive to a molten state glass. Ishikawa teaches a melting tank (30) and a fining chamber (20) downstream from the melting tank that has a housing having each of a glass inlet, a glass outlet, and an auxiliary access passage (para. 0071). Ishikawa teaches introducing additive particles into the fining chamber of the fining tank through the auxiliary access passage (para. 0079). Ishikawa teaches the additive particles comprising a glass reactant material and one or more fining agents (para. 0107).
It would have been obvious to one of ordinary skill in the art to modify the method of Kunkle with the fining steps of Ishikawa because Ishikawa teaches that adding additives in the fining tank reduces energy consumption and exhaust gas (para. 0051).
Regarding claim 19, see the discussion of claim 9 above.
Regarding claim 20, see the discussion of claim 10 above.

Claims 3, 4, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUNKLE et al. (US 4,632,687) in view of ISHIKAWA et al. (US 2013/0239618) as applied to claim 1 above, and further in view of KOBAYASHI et al. (US 5,922,097).
Kunkle as modified by Ishikawa teaches a method of melting and refining glass. Ishikawa is silent to the fining agents used in the additive.
Regarding claims 3, 4, and 17, Kobayashi teaches a method of reducing gaseous inclusions in a glass making process. Kobayashi teaches a common fining agents is sodium sulfate (col. 1 lines 61-63). It would have been obvious to one of ordinary skill in the art to use sodium sulfate as the refining agent of modified Kunkle because Kobayashi teaches that it is a common fining agent use in the art (col. 1 lines 61-63).
Regarding claim 18, Ishikawa teaches that the glass reactant material comprises crystalline SiO2 or CaCO3 (para. 0089, 092, 0100) or cullet (para. 0097).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741